DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      JAMES SCHACKLEFORD,
                            Appellant,

                                    v.

    CRACKER BOY BOAT WORKS, INC. and MARTIN E. MURPHY,
                        Appellee.

                              No. 4D19-941

                          [January 16, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Gerald Joseph Curley, Judge; L.T. Case No.
502018CA000142.

  Craig L. Berman of Berman Law Firm, P.A., St. Petersburg, for
appellant.

  Robert B. Birthisel, Cynthia M. Dennen, and John S. Valenti of
Hamilton, Miller & Birthisel, LLP, for appellee.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.